Title: To Benjamin Franklin from Edward Newenham, 2 January 1779
From: Newenham, Sir Edward
To: Franklin, Benjamin


Sir—
Marsailles 2 January 1779
I flatter myself, that your Excellency will readily pardon the freedom of this address, as I trust that my Character is not unknown to You; Your Worthy and Virtuous Countrymen have always met with my Favor, Protection and assistance in Ireland; particularily Collonel Ethan Allen & those who were with him, and my whole Conduct towards the United States has been such, that I am confident Your Excellency will not think me undeserving of your Particular protection—
I came from Ireland with two of my Sons, one of them fourteen years of Age, the other ten; their Physicians ordered them to this Kingdom for the recovery of their health; I have tryed several places, but none has agreed with them, but this City; I have also a Swiss Tutor with them, Mr. Boiteux of Neuchatel; I wish to remain here for Six Weeks or one Month untill their health is recovered—
May I, therefore, Earnestly entreat Your Excellencys Interest to obtain me a Licence to remain here with my Sons, their Tutor and one Irish Servant; If I am so happy as to obtain that honour, you may be assured, that my Conduct & my familys shall not disgrace your Excellencys Friendship, and it will make me doubly happy to shew my Countrymen, that my constant regard to the Persons, Liberties, and Properties of the United States have been returned by Such an Act of Friendship—
I have the Honor to be with Every Sentiment of regard and Due Respect Your Excellencys Most Obedient and Most Humble Servant
Edward Newenham

If I am honoured with an Answer, please to Direct to— Sir Edward Newenham Hotel d’Artois Rue St. Ferréol Marsailles

 
Notation: Laward Newenham Marseilles 2e. jr. 1779.
